Citation Nr: 0638692	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for history of 
cardiomegaly with labile hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from October 1985 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested a hearing at the RO before a local 
Decision Review Officer (DRO), which was twice scheduled.  
See 38 C.F.R. §§ 3.103, 20.700 (2006).  He cancelled the 
initial scheduled hearing and failed to appear for the second 
one.  Thus, the RO deemed the hearing request as withdrawn.

In March 2006, the Board issued a decision denying another 
appealed claim - for service connection for bilateral 
hearing loss.  The Board remanded the claim for a higher 
initial rating for the cardiomegely with labile hypertension 
to the RO (via the Appeals Management Center (AMC)) for 
further development and consideration.  So only this claim 
remains to be decided.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's cardiomegaly with labile hypertension 
manifests with a workload capacity of 15.8 metabolic 
equivalents (METs), mild mitral regurgitation, normal left 
ventricular function, with an estimated ejection fraction of 
65 percent, and mild to moderate tricuspid regurgitation.  
Diastolic blood pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more is not shown.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for history of cardiomegaly with labile hypertension.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101-7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  



In this case, in letters of March 2004, January 2005, and 
April 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for a higher (i.e., compensable) initial disability 
rating, as well as what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The April 2006 letter also informed him how disability 
evaluations and effective dates are assigned and the type 
evidence impacting those determinations, and the July 2006 
supplemental statement of the case (SSOC) reflects that his 
entire claim was reviewed after issuance of that letter.  So 
there has been readjudication of his claim since providing 
content-complying VCAA notice.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran - as part of the duty to assist.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service medical records and post-
service medical records and examination reports, and VA 
outpatient treatment records from the facilities 
he identified.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.

Note also that the RO provided three VCAA notice letters, 
after which the veteran had the opportunity to submit or 
request that additional evidence be obtained.  And there is 
no indication that additional relevant evidence is 
outstanding.  So the Board will proceed to adjudicate the 
merits of the claim.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  


However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's cardiomegaly and labile hypertension.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. at 125-26.

The August 2002 VA general examination report reflects that 
the veteran related a history of elevated blood pressure from 
time to time, and that his heart was enlarged.  He further 
related that he had been told that, if he did not keep busy 
and continue to work hard, he would have a heart attack; 
therefore, he exercised regularly.  The examiner noted the 
veteran's pulse to be 54 and he took three blood pressure 
readings of 138/98 mmHg, 140/100 mmHg, and 145/100 mmHg, all 
while seated.  Physical examination revealed the veteran's 
heart to percuss to the anterior axillary line, and the 
maximum heart sound was in the anterior axillary line on the 
left axillary area.  The examiner estimated that the vet's 
METs would be 12 to 15.

The Chest X-ray showed no evidence of cardiomegaly, and the 
EKG was assessed as abnormal due to it having shown sinus 
bradycardia and voltage criteria for left ventricular 
hypertrophy.  The examiner rendered diagnoses of diastolic 
hypertension, not under treatment, and enlarged heart.  The 
Board notes that the diagnosis of an enlarged heart is 
contrary to the X-ray examination report, and that subsequent 
examinations showed that pathology did not exist.

The RO evaluated the veteran's cardio disability under 
hyphenated DC 7101-7005 for hypertension and as analogous to 
coronary artery disease.  See 38 C.F.R. § 4.20; see also 
38 C.F.R. § 4.27 (A hyphenated code is used when a rating 
under one diagnostic code requires the use of an additional 
diagnostic code to identify the basis for the evaluation).



Diagnostic Code 7005 provides for a 10 percent evaluation 
when there is evidence of documented coronary artery disease 
resulting in a workload capacity of greater than 7 METs but 
not greater than 10 METs, results in dyspnea, fatigue, 
angina, dizziness, or syncope, or continuous medication is 
required.  38 C.F.R. § 4.104.  A 30 percent evaluation is 
assigned for a workload of 5 METs but not greater than 
7 METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Id.  A 60 percent evaluation is warranted when there is more 
than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs, 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  A 100 percent evaluation 
is assigned when there is chronic congestive heart failure, 
or a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

Note (2) to 38 C.F.R. § 4.104, Schedule of ratings - 
cardiovascular system, states that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) which results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

In his October 2003 notice of disagreement (NOD) with the 
noncompensable rating, the veteran asserted that several 
routine VA examinations had diagnosed him with left 
ventricular hypertrophy as well as thickening of his heart 
walls.  He asserted further that all tests he had undergone, 
except his X-rays, had confirmed those diagnoses.  His VA 
outpatient records reflect that he may have been referring to 
his October 2003 Primary Care visit, when he complained of 
atypical chest pain, but he denied dyspnea and related that 
he remained active.  The care provider ordered an EKG and an 
exercise tolerance test.

The December 2003 EKG showed no dysrhythmia but left 
ventricular hypertrophy with non-specific ST- and T-wave 
abnormality, and it was deemed non-diagnostic.  The December 
2003 exercise tolerance test report reflects the veteran 
manifested no chest pain and an excellent exercise capacity, 
with a maximum workload of 15.8 METs.  He was assessed as 
having low risk for a cardiac event.  The December 
echocardiogram report reflects that the echocardiogram showed 
normal left ventricular function, with an estimated ejection 
fraction of 65 percent.  It also showed mild mitral 
regurgitation and mild to moderate tricuspid regurgitation.

Upon review of those test results, the DRO continued the 
veteran's noncompensable rating and issued the SOC in 
February 2004.  And as mentioned, the Board more recently 
remanded this case in March 2006 for a medical examination to 
determine the current severity of the cardiomegaly and labile 
hypertension.

A May 2006 RO letter informed the veteran that an examination 
was being arranged and also informed him of the provisions of 
38 C.F.R. § 3.655(b) if he did not report.  The claims file 
reflects no evidence of that letter having been returned as 
undeliverable.  A June 2006 VA Cardiology Clinic note 
reflects that the veteran did not report for his examination 
and diagnostic tests.  The notes also reflects that voice 
mails were left at his telephone number of record, with no 
response.

The July 2006 SSOC indicates the RO reviewed the veteran's 
appeal on the basis of the evidence of record, continued the 
non-compensable evaluation, and returned the appeal to the 
Board.

The competent medical evidence of record shows the veteran's 
cardiomegaly does not meet any of the criteria for a 
compensable rating.  Neither the examination reports nor his 
VA outpatient treatment records reflect that he is prescribed 
any medication for his apparently benign condition, and his 
symptomatology does not meet or approximate any of the 
criteria for a compensable rating.  His METs of 15.8 far 
exceeds the maximum of 10 for a 10 percent evaluation.  
Diagnostic Code 7005.  His ejection fraction is well in 
excess of 50 percent, and he has not manifested any dyspnea, 
fatigue, angina, or syncope.  Further, the April 2003 
hypertension examination report reflects that his heart had 
regular sinus rhythm and did not appear enlarged to 
percussion.  No murmurs were heard, and there were no bruits.  
The cartoid vessels were good, and cartoid and femoral vessel 
pulses were palpable and strong.

The results of a more current examination (requested on 
remand) may have shown symptoms more commensurate with a 
higher rating, but as alluded to the veteran did not report 
for his scheduled examination.  When entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Thus, the Board 
is constrained to find that the heart symptomatology of his 
condition does meet or approximate a compensable evaluation.  
38 C.F.R. §§ 4.3, 4.7.  The Board further finds that the 
hypertension facet of his cardio condition does not meet or 
approximate the requirements for a compensable evaluation, 
either.  Hypertension is evaluated under Diagnostic Code 
7101.

Applicable rating criteria for hypertension provide that, 
diastolic pressure predominantly 130 or more allows an 
evaluation of 60 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  Diastolic pressure predominantly 120 or more allows an 
evaluation of 40 percent.  Id.  Diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, allows an evaluation of 20 percent.    Id.  
Diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more and continuous medication 
required for control, warrants an evaluation of 10 percent.  
Id.



Further, hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For rating criteria purposes, 
hypertension means diastolic blood pressure is predominantly 
90 millimeters (mm) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm, or greater, with a diastolic blood 
pressure of less than 90 mm.  Id., Note (1).

The report of the April 2003 VA examination discusses the 
veteran's history of labile hypertension dating back to 1982.  
He reportedly had experienced intermittent elevated blood 
pressure readings during the years since, including during 
his August 2002 VA examination.  He indicated that he had not 
undergone any treatment for his symptoms, and that his 
pressure level usually came down with rest.  The examiner 
noted that the veteran's reported occasional neck stiffness, 
or a tight feeling, and ringing in his ears were probably 
unrelated to his hypertension.

The examiner recorded readings of 128/92 mmHg, 126/83 mmHg, 
and 127/81 mmHg.  The chest X-ray showed the heart to be of 
normal size.  The examiner diagnosed labile hypertension.  
Parenthetically, the Board notes that labile means unstable, 
unsteady, not fixed, or an adaptability to alteration or 
modification.  See Steadman's Medical Dictionary, p. 956, 
27th Edition (2000).

The evidence of record does not show the veteran's 
hypertension to meet or approximate diastolic pressure of 
predominantly 100 or more, systolic pressure of predominantly 
160 or more, or a history of diastolic pressure of 
predominantly 100 or more with continuous medication required 
for control.  VA outpatient records show readings of 152/83 
mmHg in June 2002 and 134/81 mmHg in October 2003.  Thus, the 
veteran's labile hypertension does not meet or approximate 
the criteria for a minimum compensable rating of 10 percent.  
38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7101.



Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for an initial compensable 
rating, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board 
finds that the veteran's cardiomegaly with labile 
hypertension has more nearly approximated a noncompensable 
evaluation for the entire appeal period at issue, so his 
rating cannot be "staged" under Fenderson either.  
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101-7005.


        ORDER

The claim for an initial compensable rating for cardiomegaly 
with labile hypertension is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


